Exhibit 10.9(a)
“2nd Lien Amendment”
AMENDMENT NO. 1 dated as of August 7, 2008 (this
“Amendment”) to the Credit, Security, Guaranty and Pledge
Agreement, dated as of June 23, 2008, among RHI Entertainment, LLC
(the “Borrower”), the Guarantors referred to therein, the
Lenders referred to therein and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”) (as the same has been amended,
supplemented or otherwise modified from time to time prior to this
Amendment, the “Credit Agreement”).
INTRODUCTORY STATEMENT
     WHEREAS, the Lenders have made available to the Borrower a term loan credit
facility pursuant to the terms of the Credit Agreement, and under which
$55,000,000 of Loans have heretofore been extended.
     WHEREAS, JPMorgan Chase Bank, N.A.(in such capacity, the “Incremental
Lender”) has agreed to extend an Incremental Loan of $20,000,000 to the Borrower
as contemplated by Section 2.16 of the Credit Agreement (referred to herein as
the “August 2008 Incremental Loans”).
     WHEREAS, the Incremental Lender has requested that certain modifications be
made to the Credit Agreement beyond those authorized to be made by only the
Administrative Agent and the Borrower under an Incremental Amendment in
accordance with the extension of the August 2008 Incremental Loan.
     WHEREAS, the Borrower, the Agent, the Incremental Lender and each of the
other Lenders have agreed to amend the Credit Agreement, on the terms and
subject to the conditions hereinafter set forth.
     NOW THEREFORE, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement (for
the avoidance of doubt, as amended by this Amendment).
     SECTION 2. Amendments to the Credit Agreement Upon Amendment Effective
Date. Subject to the satisfaction of the conditions precedent set forth in
Section 4 hereof:
               (A) The Introductory Statement to the Credit Agreement is hereby
amended by inserting the following new paragraph after the third paragraph
thereof:

1



--------------------------------------------------------------------------------



 



     “Pursuant to Amendment No. 1 (as defined herein), the Commitments under the
Facility have been increased from $55,000,000 to $75,000,000 in connection with
the contemplated extension of the August 2008 Incremental Loans (as defined
herein).”
               (B) Section 1.1 of the Credit Agreement is hereby amended by
inserting the following definitions in appropriate alphabetical order:
 “August 2008 Incremental Lender” shall mean JPMorgan Chase Bank, N.A., as the
Lender which initially provided the $20,000,000 of Commitments with respect to
the August 2008 Incremental Loans.
 “August 2008 Incremental Loans” shall mean the Incremental Loans in the
principal amount of $20,000,000 contemplated to be borrowed pursuant to
Amendment No. 1.
 “Amendment No. 1” shall have the meaning given to such term in the Introductory
Statement.
 “Named Kelso Entity” or “Named Kelso Entities” shall mean, individually or
collectively as appropriate, Kelso AIV VII, L.P., KEP VI AIV, LLC, Kelso
Investment Associates VII, L.P. and KEP VI, LLC
               (C) Section 1.1 of the Credit Agreement is hereby further amended
by deleting the definitions of “Commitment” and “Eligible Assignee” in their
entirety and inserting the following definitions in lieu thereof:
 “Commitment” shall mean the commitment of each Lender to make a Loan to
Borrower on the Closing Date, and the commitment of the August 2008 Incremental
Lender to make a Loan to the Borrower on the Extension Date (as defined in
Amendment No. 1), in the amount set forth opposite its name under column
entitled “Second Lien Loan Commitment” in Schedule of Commitments appearing in
Schedule I.”
 “Eligible Assignee” shall mean (i) a commercial bank organized under the laws
of the United States of America, or any State thereof, and having total assets
in excess of $1,000,000,000, (ii) a savings and loan association or savings bank
organized under the laws of the United States of America, or any State thereof,
and having a net worth of at least $100,000,000, calculated in accordance with
GAAP, (iii) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(“OECD”), or a political subdivision of any such country, and having total
assets in excess of $1,000,000,000; provided, that such bank is acting through a
branch, subsidiary or agency located in the country in which it is organized or
another country which is also a member of the OECD, (iv) the central bank of any
country which is a

2



--------------------------------------------------------------------------------



 



member of the OECD, (v) a financial institution, insurance company or fund which
regularly engages in making, purchasing or otherwise investing in commercial
loans, (vi) a “Qualified Institutional Buyer”, as defined in Rule 144A under the
Securities Act of 1933, (vii) an Approved Fund, (viii) any other Person
consented to by the Borrower (which consent shall not be unreasonably withheld
or delayed and which consent shall not be required if an Event of Default shall
have occurred and be continuing) and the Administrative Agent or (ix) with
respect to assignments by the August 2008 Incremental Lender of the August 2008
Incremental Loans, any Named Kelso Entity.”
               (D) Section 2.10(a) of the Credit Agreement is hereby amended by
inserting the following language immediately prior to the period at the end of
the penultimate sentence thereof:
 “provided, that such prepayment premium shall not be payable in connection with
any voluntary prepayment allocable to the August 2008 Incremental Loans while
such Loans are held by the August 2008 Incremental Lender (but a prepayment
premium shall be payable to any other Lender which from time to time holds any
of the August 2008 Loans with respect to any prepayment of all or any portion of
the Loans prior to the first anniversary of the Closing Date allocable on a pro
rata basis to the August 2008 Incremental Loans”
               (E) Section 2.13 of the Credit Agreement is hereby amended by
inserting the following language immediately prior to the period appearing at
the end of the first sentence thereof:
 “provided, payments of principal shall (so long as no Event of Default has
occurred and is continuing, at which times this proviso shall have no force or
effect) be applied, to the extent that the August 2008 Incremental Lender (or
any Named Kelso Entity) continues to hold any August 2008 Incremental Loans,
first to the repayment of the August 2008 Incremental Loans held by the
August 2008 Incremental Lender or by a Named Kelso Entity (but not to any other
Lender holding the August 2008 Incremental Loans) until they have been reduced
to zero”
               (F) Section 5.18 of the Credit Agreement is hereby amended by
inserting the following sentence at the end thereof:
 “Use the proceeds of the August 2008 Incremental Loans for the Borrower’s
general working capital purposes (including to repay borrowings under the First
Lein Agreement) and to pay fees, commissions and expenses incurred in connection
with the transactions contemplated by Amendment No. 1.”

3



--------------------------------------------------------------------------------



 



               (G) Section 13.3(b) of the Credit Agreement is hereby amended by
inserting the following language immediately prior to the end of the first
parenthetical appearing therein:
 “and, solely in the case of assignments contemplated to be consummated by the
August 2008 Incremental Lender (other than assignments by the August 2008
Incremental Lender to any Named Kelso Entity) or by a Named Kelso Entity of any
or all of the August 2008 Incremental Loans, JPM Mezzanine Capital shall (in its
sole discretion), so long as it is a Lender, have the right to approve the
identity of any assignees; provided, that, notwithstanding anything to the
contrary contained in this Section 13.3, neither the consent or the Borrower nor
the Administrative Agent shall be required to any contemplated assignment by the
August 2008 Incremental Lender of some or all of the August 2008 Incremental
Loans to any Named Kelso Entity”
               (H) Schedule 1 to the Credit Agreement is hereby replaced in its
entirety with Schedule 1 attached to this Amendment.
     SECTION 3. Terms Applicable to August 2008 Incremental Loan. By its
execution hereof, (a) the Incremental Lender, the Credit Parties and the
Administrative Agent hereby acknowledge and agree that the August 2008
Incremental Loan shall be an Incremental Loan under the Credit Agreement, which
shall (except to the extent otherwise set forth in this Amendment) be governed
by the same terms and conditions as are applicable to the previously extended
Loans under the Credit Agreement, including without limitation that the interest
rates (including the Applicable Margin) for and the maturity of such Incremental
Loans shall be the same as the interest rates (including the Applicable Margin)
for and the maturity of the previously extended Loans under the Credit Agreement
and (b) Borrower acknowledges and agrees that the Credit Agreement (as in effect
as of the date hereof) does not permit the extension of any additional
Incremental Loans beyond the August 2008 Incremental Loans and (c) the
Incremental Lender acknowledges and agrees that the terms of the Credit
Agreement, the First Lien Agreement and the Intercreditor Agreement contain
restrictions preventing Borrower from repaying the Loans (including the
August 2008 Incremental Loans) prior the First Priority Obligations Payment Date
and that the consent of the Required Lenders (as defined in the First Lien
Agreement) would need to be obtained in order for the Borrower to make any
payment of the principal of the Loans (including the August 2008 Incremental
Loans) prior to the First Priority Obligations Payment Date. For the avoidance
of doubt, the Credit Parties, Administrative Agent, Incremental Lender and other
Lenders party hereto hereby agree that this Amendment constitutes a full
amendment to the Credit Agreement and shall not be subject to the limitations on
the items which may be covered by an Incremental Amendment as set forth in
Section 2.16 of the Credit Agreement and, notwithstanding the foregoing, that
this Amendment also shall constitute an Incremental Amendment pursuant to
Section 2.16 of the Credit Agreement.
     SECTION 4. Conditions to Amendment Effectiveness. The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
(the

4



--------------------------------------------------------------------------------



 



date on which such conditions have been satisfied is referred to herein as the
“Amendment Effective Date”):
               (A) the receipt by the Administrative Agent of counterparts of
this Amendment which, when taken together, bear the signatures of each Credit
Party, the Parent, each existing Lender, the Incremental Lender and the
Administrative Agent;
               (B) after giving effect to this Amendment, no Event of Default or
Default shall have occurred and be continuing; and
               (C) the representations and warranties contained in Section 6
hereof being true and correct.
     SECTION 5. Conditions to Extension of August 2008 Incremental Loan. The
extension of the August 2008 Incremental Loan is subject to the satisfaction of
each of the following conditions on or prior to August 21, 2008 (the date on
which such conditions have been satisfied is referred to herein as the
“Extension Date”)
               (A) no Default or Event of Default shall have occurred and be
continuing as of the date of the date of the extension of the August 2008
Incremental Loan;
               (B) the Borrower and its Subsidiaries shall, as of the date of
extension of the August 2008 Incremental Loan, be in compliance, on a Pro Forma
Basis, with the provisions of Section 6.21 of the Credit Agreement;
               (C) the Administrative Agent and the Incremental Lender shall
have received one or more certificates dated as of the Extension Date certifying
as to the matters set forth in clauses 4(B), 5(A) and 5(B) above as well as to
the accuracy of all representations and warranties made by the Credit Parties in
the Credit Agreement and other Fundamental Documents, and attaching certified
copies of resolutions of the governing body of the Borrower and the other Credit
Parties approving the August 2008 Incremental Loans and this Amendment;
               (D) the Borrower shall have (i) delivered to the Administrative
Agent a borrowing notice which, in addition to the information contained in the
Borrowing Certificate, shall set forth the requested amount and use of proceeds
of the August 2008 Incremental Loan, and (ii) paid any fees required under any
Fee Letter arising out of the extension of the August 2008 Incremental Loan;
               (E) the Administrative Agent shall have received a certificate of
the Secretary, Assistant Secretary or other appropriate officer acceptable to
the Administrative Agent of each Credit Party, dated the Extension Date and
certifying (i) that attached thereto is a true and complete copy of the
resolutions adopted by the board of directors (or equivalent body) of such party
authorizing the execution, delivery and performance in accordance with their
respective terms of the Fundamental Documents executed by such Credit Party, as
applicable, and any other documents required or contemplated hereunder or
thereunder, the grant of the security interests in the Collateral, and in the
case of the Borrower, the borrowing of the August 2008 Incremental Loans, and
that such resolutions have not been amended, rescinded or supplemented and are
currently

5



--------------------------------------------------------------------------------



 



in effect; and (ii) that neither (a) the articles, certificate of incorporation
or certificate of formation (or equivalent document) of such party nor (b) the
by laws, articles of organization, limited liability company agreement (or
equivalent document) of such party, have been amended since the similar
certificates delivered by such party in connection with the Closing Date;
               (F) the Administrative Agent and the Incremental Lender shall
have received the written opinion of Latham & Watkins LLP, counsel to the Credit
Parties, dated the Extension Date and addressed to the Administrative Agent and
the Lenders which opinion shall be in form and substance reasonably satisfactory
to the Administrative Agent and the Incremental Lender, a copy of which opinion
is attached to this Amendment as Exhibit A; and
               (G) the Incremental Lender shall have received (i) an executed
copy of that certain Guarantee and Purchase Agreement dated as of August 7, 2008
and (ii) a legal opinion of counsel satisfactory to the Incremental Lender
regarding the Guarantee and Purchase Agreement referenced in the preceding
clause (i).
     SECTION 6. Representations and Warranties. Each Credit Party represents and
warrants that before and after giving effect to this Amendment and the making of
the August 2008 Incremental Loans, the representations and warranties contained
in the Credit Agreement and the other Fundamental Documents are true and correct
in all material respects on and as of the date hereof as if such representations
and warranties had been made on and as of the date hereof (except to the extent
that any such representations and warranties specifically relate to an earlier
date).
     SECTION 7. Effect of Amendment. Upon the Extension Date, the Incremental
Lender shall constitute a Lender under the Credit Agreement with respect to its
$20,000,000 of Incremental Commitments being extended pursuant to this
Amendment, and its “Initial Date” for purposes of such Incremental Commitments
shall be the Extension Date.
     SECTION 8. Approval of Incremental Lender. By its execution hereof, the
Administrative Agent and each of the Lenders acknowledges that, as required in
Section 2.16 of the Credit Agreement, they approve the identity of the
Incremental Lender for purposes of making the August 2008 Incremental Loan.
     SECTION 9. Reaffirmation. By its execution of this Amendment, each Credit
Party and each Pledgor hereby (a) reaffirms each of its commitments in each
Fundamental Document to which it is a party, (b) reaffirms each guarantee,
pledge and grant of a security interest made in favor of the Administrative
Agent and/or the Lenders under or in connection with any Fundamental Document to
which it is a party and agrees that each such guarantee, pledge and grant shall
continue in full force and effect following the execution of this Amendment, the
Amendment Effective Date and the extension of the August 2008 Loan in connection
with the Extension Date. For the avoidance of doubt, any reference to a secured
obligation or a guaranteed obligation in each Fundamental Document shall
include, without limitation, the August 2008 Incremental Loans.

6



--------------------------------------------------------------------------------



 



     SECTION 10.Further Assurances. At any time and from time to time, upon the
Administrative Agent’s request and at the sole expense of the Borrower, the
Credit Parties will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Administrative
Agent reasonably deems necessary to effect the purposes of this Amendment.
     SECTION 11. Fundamental Documents. This Amendment shall constitute a
Fundamental Document.
     SECTION 12. Full Force and Effect. Except as expressly set forth herein,
this Amendment does not constitute a waiver or a modification of any provision
of the Credit Agreement or any other Fundamental Document or a waiver of any
Event of Default under the Credit Agreement or any other Fundamental Document.
The Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof
and are hereby ratified and affirmed. As used in the Credit Agreement, the terms
“Agreement”, “this Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and
words of similar import, shall, unless the context otherwise requires, mean the
Credit Agreement as amended by this Amendment.
     SECTION 13. References. This Amendment shall be limited precisely as
written and shall not be deemed (a) to be a consent granted pursuant to, or a
waiver or modification of, any other term or condition of the Credit Agreement
or any of the instruments or agreements referred to therein or (b) to prejudice
any right or rights which the Administrative Agent or the Lenders may now have
or have in the future under or in connection with the Credit Agreement or any of
the instruments or agreements referred to therein. Whenever the Credit Agreement
is referred to in the Credit Agreement or any of the instruments, agreements or
other documents or papers executed or delivered in connection therewith, such
reference shall be deemed to mean the Credit Agreement as modified by this
Amendment.
     SECTION 14. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 15. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic photocopy (i.e., “.pdf”) shall be effective as delivery of a manually
executed counterpart hereof.
     SECTION 16. Expenses. The Borrower agrees to pay all out-of-pocket expenses
incurred by the Administrative Agent and Incremental Lender in connection with
the preparation, execution and delivery of this Amendment and any other
documentation in connection therewith, including, but not limited to, the
reasonable fees and disbursements of counsel for both the Administrative Agent
and the Incremental Lender.
     SECTION 17. Headings. The headings of this Amendment are for the purposes
of reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.

7



--------------------------------------------------------------------------------



 



[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above.

            BORROWER:

RHI ENTERTAINMENT, LLC
      By   /s/ Henry S. Hoberman       Name:   Henry S. Hoberman       Title:  
Executive Vice President, General Counsel and Secretary    

            PARENT:

RHI ENTERTAINMENT HOLDINGS II, LLC
      By   /s/ Henry S. Hoberman       Name:   Henry S. Hoberman       Title:  
Executive Vice President, General Counsel and Secretary    

            GUARANTORS:

RHI ENTERTAINMENT DISTRIBUTION, LLC
      By   /s/ Henry S. Hoberman       Name:   Henry S. Hoberman       Title:  
Executive Vice President, General Counsel and Secretary    

            RHI ENTERTAINMENT PRODUCTIONS, LLC
      By   /s/ Henry S. Hoberman       Name:   Henry S. Hoberman       Title:  
Executive Vice President, General Counsel and Secretary    

Signature Page to Amendment No. 1 to the Second Lien Credit Agreement

9



--------------------------------------------------------------------------------



 



            RHI INTERNATIONAL DISTRIBUTION, INC.
      By   /s/ Peter von Gal       Name:   Peter von Gal       Title:  
President    

            LIBRARY STORAGE, INC.
      By   /s/ Teresa Marando       Name:   Teresa Marando       Title:  
Assistant Secretary    

Signature Page to Amendment No. 1 to the Second Lien Credit Agreement

10



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,

as Administrative Agent
      By   /s/ Kim W. Cheng       Name:   Kim W. Cheng       Title:   Vice
President    

Signature Page to Amendment No. 1 to the Second Lien Credit Agreement

11



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,

as the Incremental Lender and as a Lender
      By   /s/ Illegible       Name:           Title:        

Signature Page to Amendment No. 1 to the Second Lien Credit Agreement

12



--------------------------------------------------------------------------------



 



            JPM MEZZANINE CAPITAL, LLC

as a Lender
      By   /s/ Aized A. Rabbont       Name:   Aized A. Rabbont       Title:  
Vice President    

Signature Page to Amendment No. 1 to the Second Lien Credit Agreement

13



--------------------------------------------------------------------------------



 



            CALIFORNIA BANK & TRUST,

as a Lender
      By   /s/ Robert F. Edmonds       Name:   Robert F. Edmonds     Title:  
Senior Vice President    

Signature Page to Amendment No. 1 to the Second Lien Credit Agreement

14



--------------------------------------------------------------------------------



 



SCHEDULE 1
Schedule of Commitments

              Second Lien Lenders   Loan Commitment
JPM Mezzanine Capital, LLC
  $ 50,000,000  
California Bank & Trust
  $ 5,000,000  
JPMorgan Chase Bank, N.A.
  $ 20,000,000  
TOTAL:
  $ 75,000,000  

This Schedule of Commitments presents the identity of the Lenders and their
respective Commitments as of the Amendment Effective Date (as defined in
Amendment No. 1), and may be amended from time to time by operation of
Assignments and Assumptions in accordance with Section 13.3 of the Credit
Agreement or, if the Administrative Agent elects to so amend this Schedule of
Commitments in connection therewith, by amendment to the Credit Agreement that
is executed by the Credit Parties in accordance with Section 13.10 of the Credit
Agreement.

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Opinion of Counsel
[Please see attached]

16